Citation Nr: 1505852	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-39 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Accredited Representative


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to September 1972.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from March 2010 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO.


REMAND

Additional development on both issues is required before the Board can make a determination on the Veteran's claim.

An Acquired Psychiatric Disorder

First, the Board notes that the record contains multiple diagnoses for psychiatric disorders.  Accordingly, the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Second, in a July 2009 statement and at his May 2014 hearing before the Board, the Veteran indicated he received treatment at Allen Park VA Medical Center (VAMC) for anxiety, headaches, and stomach problems in 1972 upon his return from active duty.  He stated he was put on Librium, prescribed for anxiety, for two to three years before he took himself off of it.  The Veteran reported the Allen Park VAMC has since been torn down, that the records were on microfiche "up north somewhere," and that they were "really hard to come by."  While the VA obtained medical records from the Ann Arbor VAMC where the Veteran has been receiving treatment most recently, it is unclear if the RO ever requested records from the Allen Park VAMC.  Accordingly, on remand the RO must make as many requests as are necessary to obtain these records.  See 38 U.S.C.A. § 5103A(b)(3) (records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile); see also 38 C.F.R. § 3.159(c)(2).

Finally, the issue of service connection for an acquired psychiatric disorder must be remanded to provide the Veteran with an adequate examination and opinion.  The record contains two VA psychiatric examinations dated February 2010 and May 2011.  While both examinations diagnosed psychiatric disorders, neither examination provided an opinion as to whether the diagnosed psychiatric disorders were related to the Veteran's combat service, and thus, do not aid the Board in formulating a decision on the Veteran's claim.

The record also contains a private examination report by Dr. R.G. dated July 2014.  Dr. R.G. diagnosed the Veteran with PTSD, with delayed expression; panic disorder, with agoraphobia; and major depressive disorder and opined that the Veteran's PTSD was "at least as likely as not" a result of his combat-related traumatic stress.  The Board notes that the Veteran experienced, and the record consistently documents, two significant post-service stressors.  The record reflects that in 1988 the Veteran's brother was killed in a truck accident, and the Veteran felt extreme guilt because he sold his brother the truck involved in the accident.  The record also reflects that in 1994, while the Veteran was employed as a police officer, he was arresting a teenager who aimed a gun at the Veteran's head and pulled the trigger, yet the gun misfired and did not go off.  The Veteran acknowledged and the record is replete with evidence that he began receiving psychiatric treatment in 1994 following this incident.  Although Dr. R.G. claimed to conduct an examination comprised of a "detailed in-depth psychiatric history," and while the opinion even acknowledged that the Veteran began receiving psychiatric treatment in 1994, the key fact that the Veteran suffered a significant stressful event in 1994 was omitted from the report.  Further, the Veteran's assertion that he received treatment in 1972 for anxiety upon returning from active duty, another significant fact relevant to the claim, was also omitted from the report.  Dr. R.G.'s examination report was based on an incomplete factual premise, omitting extremely significant facts relevant to the Veteran's claim, and therefore, is an inadequate medical opinion.  Reonal v. Brown, 5 Vet. App. 458 (1993); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, on remand the Veteran must be afforded an adequate medical examination which contemplates the Veteran's complete psychiatric history.  A new medical opinion must opine whether any diagnosed psychiatric disorder is related to the Veteran's conceded combat service.  The opinion must also discuss both post-service stressors referenced above and whether either or both triggered an exacerbation of a diagnosed psychiatric disorder as well as whether or either or both caused any diagnosed psychiatric disorder.

Hearing Loss

The Veteran last underwent a VA audio examination in May 2011, nearly four years ago.  At his hearing before the Board in May 2014, the Veteran stated he believed his hearing was worse since that examination.  Accordingly, the Veteran must be afforded a new examination to assess the current severity of his bilateral hearing disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (where a Veteran claims his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of Veteran's current condition, VA is required to provide a new examination).

Accordingly, the case is remanded for the following action:

1. The RO must obtain any outstanding records pertinent to the Veteran's claim.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  Specifically, the RO must request VA records from the Allen Park VAMC where the Veteran contended he received treatment in approximately 1972.  The RO must also request updated records from the Ann Arbor VAMC where the Veteran has been receiving ongoing treatment.

2.  After all records are obtained to the extent available, the Veteran must be afforded the appropriate VA examination to determine whether any currently or previously diagnosed psychiatric disorder found is related to his combat service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  For purposes of examining the Veteran for an acquired psychiatric disability, the examiner is advised that the Veteran's participation in combat has been established and that stressors associated with such combat are conceded based on his award of the Combat Infantry Badge for service in Vietnam.  Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must specifically address the following:

(a) Does the Veteran currently suffer from any acquired psychiatric disability, to include, but not limited to PTSD?

(b) As to each psychiatric disorder diagnosed, the examiner must opine whether it is at least as likely as not (a 50% or higher degree of probability) that a diagnosed disorder manifested during, or as the result of, the conceded stressor of active combat service in Vietnam.

(c) The Veteran's acknowledged 1988 (brother's death) and 1994 (near death experience while performing the duties of a police officer) post-service stressors must be discussed, and the examiner must address and provide opinions as to whether either or both of these stressors exacerbated an existing psychiatric disorder, and whether either or both of these stressors caused a diagnosed psychiatric disorder.

(d) In offering these impressions, the examiner must concede the Veteran's in-service stressor involving combat in Vietnam and must consider the Veteran's competent lay statements regarding the onset and continuity of his symptomatology, assuming such statements are credible.


A complete and thorough rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded a new VA audio examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram performed by a stated licensed audiologist, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.

4.  The RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained and associated with the Veteran's claims file which shows that notice scheduling the examinations was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file indicating whether any notice that was sent was returned as undeliverable.

5.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

